Citation Nr: 0336845	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to basic eligibility for Department 
of Veterans Affairs (VA) death benefits.  

ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant in this appeal is seeking VA death benefits 
based on the alleged service of her late husband who died in 
June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in December 2002, 
and a substantive appeal was received in January 2003.  

The Board notes that entitlement to basic eligibility for VA 
death benefits was denied by the RO in a September 1996 
decision.  The appellant did not appeal this determination 
which became final.  38 U.S.C.A. § 7105(c) (West 2002).  The 
new and material evidence analysis applies to the reopening 
of claims that originally were disallowed because the 
claimant's veteran status was not established.  D'Amico v. 
West, 209 F.3d 1322 (Fed. Cir. 2000).  In the May 2002 
decision which gives rise to the present appeal, the RO 
reviewed the appellant's claim under a merits analysis.  
Although not clearly articulated, it appears that the RO 
implicitly determined that new and material evidence had been 
received to reopen the claim.  Nevertheless, although the RO 
may have determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  In a September 1996 determination, the appellant's claim 
of entitlement to basic eligibility for VA death benefits was 
denied; a notice of disagreement was not received to initiate 
an appeal from that determination.

2.  Evidence received since the September 1996 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1996 decision which denied entitlement to 
basic eligibility for VA death benefits is final.  38 
U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the September 1996 decision is 
not new and material, and the appellant's claim of 
entitlement to basic eligibility for VA benefits has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include the enhanced duty to notify.  

In the current case, the Board finds the VCAA duty to notify 
a claimant has been satisfied by correspondence dated in May 
and August of 2002.  The appellant was informed of the 
requirement to submit new and material evidence demonstrating 
that her spouse had the requisite military service in order 
to qualify for VA death benefits.  The appellant has not 
identified any additional evidence as being pertinent to her 
claim.  Under the circumstances of this case, the Board finds 
that no additional assistance to the appellant is necessary 
under 38 C.F.R. § 3.159(c) (2003).

Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131.  The law also 
authorizes payment of a pension to a veteran who has the  
requisite service or his surviving spouse.  38 U.S.C.A. § 
1521.  

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of  
service and character of discharge.  Aguilar v. Derwinski, 2  
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214,  
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions:  (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The RO denied basic eligibility to VA death benefits in 
September 1996.  The appellant did not appeal this decision 
which became final in September 1997.  In December 2001, the 
appellant submitted a second application for death benefits.  

The law provides that to reopen claims subject to prior final 
denials, new and material evidence must be submitted.  For 
claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2003).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Analysis

The evidence which was of record at the time of the September 
1996 decision which determined that the appellant was not 
entitled to VA death benefits consisted of documents prepared 
by the Philippine military, a death certificate for the 
appellant's spouse, correspondence from the appellant 
reporting on her spouse's military service, affidavits 
attesting to the appellant's spouse's military service and 
January 1995 and August 1996 determinations from the National 
Personnel Records Center indicating that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
Armed Forces of the United States.  

In September 1996, the RO denied the appellant's application 
for VA death benefits.  The RO noted that the United States 
Army had confirmed that the appellant's spouse did not 
perform any valid military service in the Commonwealth Army 
of the Philippines, including the recognized guerillas, in 
the service of the Armed Forces of the United States.  The RO 
also noted that decisions concerning verification of military 
service are the jurisdiction of the Department of the Army 
and cannot be changed or amended by VA.  The appellant was 
informed of the denial and of her appellate and procedural 
rights in September 1996.  She did not appeal the denial 
which became final in September 1997.  

The evidence added to the record subsequent to the September 
1996 decision which denied basic eligibility for VA death 
benefits consists of additional correspondence from the 
appellant, affidavits from fellow servicemen attesting to the 
appellant's spouse's military service, documents prepared by 
the Philippine military, and marriage and death certificates.  
Also associated with the claims file is a January 2003 
Memorandum For File prepared by the RO indicating that the 
U.S. Army Reserve Personnel Command (ARPERSCOM) attempted to 
verify the appellant's spouse's service using the two 
different spellings of the appellant's spouse's first and 
last names as well as the service number, date of birth and 
place of birth as evidenced in the claims file, without 
success.  

The Board finds that the appellant has not submitted new and 
material evidence to reopen her claim.  She has not submitted 
any altered evidence regarding her husband's name, service 
number, or date or place of birth.  The data which the 
service department would use to search for any record of 
service would be identical to that submitted in prior 
determinations, and would presumably return the same negative 
response.  Because the service department record is 
controlling, any other information supplied by the appellant 
which will not impact the response of the service department 
is not material. 

The Board finds the evidence added to the record subsequent 
to the September 1996 rating decision, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.  Accordingly, the claim of entitlement to basic 
eligibility for VA death benefits has not been reopened.  38 
U.S.C.A. § 5108.


ORDER

The appeal is denied.  




	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



